Citation Nr: 1541307	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  10-04 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a spine disability, to include as secondary to sarcoidosis.

2.  Entitlement to service connection for sarcoidosis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse

ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to December 1991.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Nashville, Tennessee RO.

A hearing was held before the undersigned in November 2014.  A transcript of the hearing is of record.  

In January 2015, the appeal was remanded for further evidentiary development.

The claim of service connection for a spine disability was originally adjudicated as a claim of service connection for degenerative joint disease of the lumbar spine (also claimed as osteoarthritis and spondylosis).  The record reflects the Veteran has other spine diagnoses, including degenerative disc disease of the lumbar and cervical spine.  To ensure that any diagnosis of a spine disability is considered, the Board has recharacterized the issue more generally as a claim of service connection for a spine disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6-7 (2009).

As discussed in greater detail below, the issue of entitlement to service connection for sarcoidosis is encompassed within the scope of the instant appeal as a component of the remanded claim of entitlement to service connection for a spine disability.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53 (2011).  Consequently, it is listed on the title page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

A.  Sarcoidosis

The Veteran has alleged that his spine disability is secondary to sarcoidosis.  A December 2014 opinion from private Dr. C.P. indicates that the Veteran's symptoms of chronic low back pain in service, heart conduction delay, and elevated liver enzymes are consistent with a diagnosis of sarcoidosis.  The opinion also notes that environmental exposures during the Veteran's service of non-skid coating and exposure to nuclear radiation placed the Veteran at risk for sarcoidosis.  The Veteran raised a claim of service connection for sarcoidosis at the November 2014 hearing and the Board previously referred it to the AOJ for adjudication.  The record reflects the AOJ has not yet adjudicated the claim.  

The Court of Appeals for Veterans Claims (Court) explained in DeLisio, that if evidence reasonably indicates that the cause of a claimed condition is a different condition that may be associated with service, then pursuant to 38 C.F.R. § 3.310, VA must investigate whether the underlying condition is related to service.  If it is determined that the underlying causal condition is, in fact, due to service, then the claim of service connection reasonably encompasses that causal condition.  The Veteran need make no further filings to initiate a claim of service connection for that condition.  DeLisio, 25 Vet. App. at 53.

Accordingly, when considering the December 2014 opinion from Dr. C.P., the claim of service connection for sarcoidosis is reasonably encompassed within the remanded claim of entitlement to service connection for a spine disability, to include as secondary to sarcoidosis.  Since the issue has not been fully developed or adjudicated by the AOJ, the Veteran would be prejudiced by the Board adjudicating the issue in the first instance at present.  Therefore, the Board is requesting that the AOJ develop and adjudicate the claim of service connection for sarcoidosis to ensure that the Board can continue with adjudication of the claim of service connection for a spine disability.

B.  VA Examinations

The Board previously remanded the issue of service connection for a spine disability in January 2015 in part to obtain an examination addressing questions pertinent to determining the etiology of the claimed disability, including whether the Veteran had a diagnosis of sarcoidosis.  An examination and opinion was provided in April 2015; however, the Board finds that the opinion provided was inadequate for several reasons.  

The examiner provided an opinion that the Veteran's current back condition, identified by the examiner as degenerative disc disease of the lumbar spine, was less likely than not incurred as a result of his active service and at least as likely as not related to injuries from a July 2013 motor vehicle accident.  The examiner's rationale explained that the Veteran's service treatment records (STRs) revealed an isolated occurrence of a November 1987 sick call note with an assessment of muscle spasm which did not constitute a chronic condition.  She indicated the Veteran was involved in a motor vehicle accident and seen in the VA emergency room in July 2013 with complaints of head, neck, and back pain where he was given a CT scan of the lumbosacral spine that was reflective of degenerative disc disease of the spine.  She noted that X-rays prior to the Veteran's motor vehicle accident did not reflect pathology for degenerative disc disease of the spine.

The examiner's conclusions indicate that records the Board specifically asked the examiner to address were not considered.  In particular, the Board asked the examiner to address the significance of a March 1987 STR showing the Veteran had been experiencing chronic back pain, the Veteran's consistent statements that he has experienced back pain since service, but managed his pain with over-the-counter medication until seeking treatment from the Atlanta VA Medical Center (VAMC) in 2004, and a November 2011 MRI showing multilevel disc degeneration of the cervical spine with borderline mild spinal canal stenosis.  The examiner's conclusion that the Veteran's back disability is at least as likely as not related to his July 2013 motor vehicle accident does not appear to take into consideration these records showing spine disability diagnoses prior to July 2013 and continuing symptoms of back pain since service.  The opinion also incorrectly notes that the November 1987 STR reflects an isolated incident of in-service treatment, when the examiner was specifically asked to consider another STR from March 1987 that indicated the Veteran had been experiencing chronic low back pain for about a year and a half.  The examiner also did not consider other spine disability diagnoses of record of osteoarthritis and sacroiliitis.  

Regarding whether the Veteran has a diagnosis of sarcoidosis, the examiner pointed to a March 2015 VA treatment record indicating that transbronchial biopsy specimens had ruled out sarcoid lung involvement and provided an opinion that "the Veteran's lung condition namely sarcoidosis has no diagnosis or pathology to be considered at this time."  Sarcoidosis is defined as a chronic, progressive, systemic granulomatous reticulosis of unknown etiology, characterized by hard tubercles, which can affect almost any organ or tissue, including the skin, lungs, lymph nodes, liver, spleen, eyes, and small bones of the hands and feet.  Dorland's Illustrated Medical Dictionary 1668 (32d ed. 2012).  This definition indicates that sarcoidosis does not just affect the lungs, but may affect other organs or tissues.  

Notably, an April 2015 VA ophthalmology treatment record indicates that due to the Veteran's strong family history of sarcoidosis, asymmetric atrophy of the optic nerve head, and no obvious MRI lesions/masses leading to the Veteran's current presentation, the ophthalmologist was not excluding that sarcoidosis was at play with his eye disabilities.  A January 2015 VA treatment record notes the Veteran's family history of sarcoid includes a paternal aunt and paternal grandmother.  Additionally, as noted above, a December 2014 opinion from private physician C.P. opines that the Veteran's STRs reflect symptoms of chronic low back pain and signs including heart conduction delay and elevated liver enzymes that were consistent with sarcoidosis.  It does not appear the VA examiner took this evidence into account when reaching her conclusion that the Veteran did not have a diagnosis of sarcoidosis.  

Since there has not been substantial compliance with the Board's remand instructions, the Board finds that a further remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The record also reflects the Veteran was exposed to ionizing radiation during service.  Although sarcoidosis is not listed as a radiogenic disease in 38 C.F.R. § 3.311, paragraph (b)(4) of that section provides that VA shall consider a claim under the provisions of § 3.311 if the claimant has provided competent scientific or medical evidence that the claimed condition is a radiogenic disease.  Here, the Veteran has submitted a competent medical opinion from Dr. C.P. indicating that radiation exposure is a risk factor for sarcoidosis.  Therefore, if the development requested below reflects a diagnosis of sarcoidosis, then further development for sarcoidosis as a radiogenic disease under the provisions of § 3.311 must be completed.  

Additionally, the Veteran has submitted legislation that indicates that Navy members who served aboard ships may have been exposed to aerosolized particles resulting from the removal of nonskid coating used on those ships and that subsequent studies were going to be completed to determine whether there was a causative link between such exposure and the development of sarcoidosis.  See National Defense Authorization Act for Fiscal Year 2006, Pub. L. No. 109-163, § 746, 119 Stat. 3136, 3362.  As Dr. C.P.'s opinion indicates nonskid coating could be a risk factor for sarcoidosis, if sarcoidosis is diagnosed, an etiology opinion should be requested regarding any relationship between nonskid coating used on naval ships and sarcoidosis. 

C.  VA Treatment Records

The record reflects the Veteran receives VA treatment at the Atlanta and Memphis VAMCs.  The record contains VA records from the Atlanta VAMC to June 2015 and from the Memphis VAMC to June 2014.  As VA treatment records are constructively of record and may be pertinent to the Veteran's claim, updated records must be obtained on remand.

D.  Private Treatment Records

As noted above, the record contains a December 2014 opinion from Dr. C.P. which indicates a diagnosis of sarcoidosis because of signs and symptoms in service.  However, the record does not contain any other treatment records from Dr. C.P.  As any such records may be pertinent to the Veteran's claims of service connection, an attempt must be made to obtain them on remand.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any needed assistance from the Veteran, obtain all private treatment records for the claimed spine disability and sarcoidosis, including any records from Dr. C.P.  

2.  Obtain any pertinent VA treatment records from the Memphis VAMC from June 2014 to the present and from the Atlanta VAMC from June 2015 to the present. 

3.  After completion of the development requested in items 1-2, afford the Veteran an appropriate VA examination to determine whether he has sarcoidosis and, if so, its etiology.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  
Any necessary diagnostic testing must be completed.  

Based on the examination and review of the record, the examiner should answer the following:

(a)  Does the Veteran have a current diagnosis of sarcoidosis?  

(b)  If a diagnosis of sarcoidosis is made, then is it at least as likely as not (i.e., probability of 50 percent or higher) that the Veteran's sarcoidosis had its clinical onset in service or is otherwise related to active duty, to include as based on removal of nonskid coating from naval ships during service?

In providing an opinion, the examiner should address the significance of Dr. C.P.'s December 2014 opinion noting in-service signs and symptoms were consistent with sarcoidosis and that the Veteran had in-service risk factors for sarcoidosis; the Veteran's family history of sarcoidosis (paternal aunt and paternal grandmother), noted in a January 2015 VA treatment record; a March 2015 VA treatment record indicating that sarcoid lung involvement had been ruled out; and an April 2015 VA ophthalmology note declining to rule out sarcoidosis as a factor in the Veteran's eye disabilities.

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  If the examination conducted in accordance with item 3 reflects a confirmed diagnosis of sarcoidosis, then complete necessary development regarding radiogenic diseases in accordance with 38 C.F.R. § 3.311.

5.  After completing the requested development in items 1-4 above, and any subsequent development warranted, adjudicate the issue of entitlement to service connection for sarcoidosis, providing notice of the decision to the Veteran and his representative. 

If the Veteran files a notice of disagreement (NOD) on the issue, the AOJ should issue the Veteran a Statement of the Case (SOC).  Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the issue, the AOJ should undertake any further action indicated, and then readjudicate the claim in light of the entire evidentiary record, and then issue a supplemental statement of the case (SSOC), if indicated.

6.  After completion of items 1-5, afford the Veteran an appropriate VA examination to determine the nature and etiology of his spine disability.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

Based on the examination and review of the record, the examiner should answer the following:

(a) Is it at least as likely as not (i.e., probability of 50 percent or higher) that any spine disability diagnosed since June 2007 (the date of the Veteran's claim), including degenerative disc disease and degenerative joint disease, had its clinical onset in service or is otherwise related to active duty?

(b)  Is it at least as likely as not (i.e., probability of 50 percent or higher) that any spine disability diagnosed since June 2007, involving arthritis had its clinical onset within one year after discharge from active duty?

In providing an opinion, the examiner should address the significance of a March 1987 STR notation of the Veteran's chronic back pain for a year and a half and November 1987 STR notations of chronic back pain for the past 18 months; the October 1991 medical examination, finding the Veteran's spine was normal; the October 1991 report of medical history, wherein the Veteran noted no history of recurrent back pain; the Veteran's consistent claims that he has experienced back pain since service but managed his pain with over-the-counter medication until seeking treatment from the Atlanta VAMC in 2004; the February 2004 Atlanta VAMC note that the Veteran has a history of low back muscle spasms; the Veteran's March 2009 diagnosis of sacroiliitis by private Dr. A.B.D.B.; the Veteran's November 2009 X-ray, showing his sacroiliac joints within normal limits without evidence of abnormal sclerosis, erosion, or fusion; the Veteran's November 2011 MRI, showing multilevel disc degeneration of the cervical spine with borderline mild spinal canal stenosis; the Veteran's November 2014 Application for Disabled Person License Plate, which was signed by a physician or Christian Science practitioner and notes he suffers from a permanent disability due to chronic low back pain and osteoarthritis; and, the Veteran's current VAMC diagnoses of chronic low back pain and osteoarthritis.

(c)  If, and only if, the development requested in items 1-5 results in a decision that the Veteran is entitled to service connection for sarcoidosis, then the examiner should also provide an opinion regarding the following questions:

(1)  Is it at least as likely as not (i.e., probability of 50 percent or higher) that any spine disability diagnosed since June 2007, including degenerative disc disease and degenerative joint disease, is caused by the Veteran's sarcoidosis?  

(2)  Is it at least as likely as not (i.e., probability of 50 percent or higher) that any spine disability diagnosed since June 2007, including degenerative disc disease and degenerative joint disease, was aggravated (permanent worsening beyond normal progression) by the Veteran's sarcoidosis.  The examiner should address whether any aggravation of the Veteran's spine disability(ies) is proximately due to or the result of his sarcoidosis and not due to the natural progress of the disease.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of spine disability present (i.e., a baseline) before the onset of the aggravation.

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of service connection for a spine disability.  If the benefit sought on appeal remains denied provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


